STATE OF MICHIGAN

                         COURT OF APPEALS



RICHARD C. SECOSKY,                          UNPUBLISHED
                                             October 21, 2014
            Plaintiff-Appellee,

v                                            No. 316441
                                             Washtenaw Circuit Court
JADE ALEXIS SANDERS,                         LC No. 13-000331-NI

            Defendant-Appellant.


YVONNE BEACH, a Protected Person, by and
through BRAD BEACH, her Conservator, and
ANDERSEN BEACH, a Minor, by his Next
Friend BRAD BEACH,

            Plaintiffs-Appellees,

v                                            No. 316544
                                             Washtenaw Circuit Court
JADE SANDERS,                                LC No. 12-001172-NI

            Defendant-Appellant,

and

RICHARD C. SECOSKY,

            Defendant.


RICHARD C. SECOSKY,

            Plaintiff-Appellee,

v                                            No. 316688
                                             Court of Claims
UNIVERSITY OF MICHIGAN REGENTS,              LC No. 13-000035-MZ

            Defendant-Appellant.

                                       -1-
Before: HOEKSTRA, P.J., and WILDER and FORT HOOD, JJ.

PER CURIAM.

        These consolidated cases arise out of an accident on July 4, 2012, which occurred when a
vehicle owned by the University of Michigan and driven by defendant Jade Sanders collided
with a motorcycle ridden by plaintiffs Richard Secosky and Yvonne Beach. In Docket No.
316441 and Docket No. 316544, Sanders appeals as of right the orders denying her motions for
summary disposition on governmental immunity grounds in regard to the lawsuits brought
against her by Secosky and Beach respectively. In Docket No. 316688, the University of
Michigan Regents (“the University”) appeal as of right the order denying a motion for summary
disposition in regard to Secosky’s lawsuit. Because Sanders was not acting within the course of
her employment at the time of the accident, and thus was not entitled to the protections of
governmental immunity, we affirm the trial court’s denial of summary disposition in Docket
Nos. 316441 and 316544. Because Secosky failed to comply with the notice requirements of
MCL 600.6431(1), and such failure mandates dismissal of Secosky’s suit against the University,
we reverse the trial court and remand for the entry of summary disposition in favor of the
University in Docket No. 316688.

                                     I. DOCKET NO. 316688

        On appeal, the University argues that it is entitled to summary disposition because of
Secosky’s failure to comply with the notice requirements found in MCL 600.6431.1 Specifically,
the University identifies what it considers two defects in the notice provided by Secosky. First,
the University notes that Secosky’s notice was signed by his attorney, and not Secosky, which
the University asserts runs afoul of the requirement that the “claimant” sign the notice. Second,
the signature of Secosky’s attorney’s was not verified before an officer authorized to administer
oaths, which the University argues was also a violation of MCL 600.6431(1).

      We review the grant or denial of summary disposition de novo. Maiden v Rozwood, 461
Mich 109, 118; 597 NW2d 817 (1999). Likewise, the applicability of governmental immunity is

1
  Secosky argues on appeal that this Court lacks jurisdiction in Docket No. 316688 because the
University’s motion for summary disposition before the trial court merely asserted a lack of
jurisdiction for failure to file the appropriate pre-suit notice and did not assert its immunity as a
governmental agency. Contrary to this argument, relying primarily on Secosky’s failure to
comply with MCL 600.6431, the University moved for summary disposition under MCR
2.116(C)(4), (C)(7), (C)(8), and (C)(10), including within its arguments the assertion that the
University was immune from suit on governmental immunity grounds. While the trial court did
not expressly discuss governmental immunity, the trial court’s denial of the University’s motion,
which involved assertions of governmental immunity, nevertheless vests us with jurisdiction
under MCR 7.203(A)(1). See MCR 7.202(6)(a)(v); Conmy v Dep’t of Transp, 272 Mich App
138, 140; 724 NW2d 297 (2006).


                                                -2-
a question of law that is reviewed de novo. County Rd Ass’n of Mich v Governor, 287 Mich App
95, 117-118; 782 NW2d 784 (2010). The specific issue of whether MCL 600.6431 requires
dismissal of a plaintiff’s claim for failure to provide the required notice in the manner prescribed
in the statute involves a question of statutory interpretation, which we also review de novo.
McCahan v Brennan, 492 Mich 730, 736; 822 NW2d 747 (2012).

        When engaging in statutory interpretation, a court’s primary aim is to discern and give
effect to the Legislature’s intent. Nawrocki v Macomb Co Rd Comm, 463 Mich 143, 159; 615
NW2d 702 (2000). Because the most reliable evidence of the Legislature’s intent is the language
of the statute, we begin with an examination of the statue’s plain language, affording words their
common and ordinary meaning. Id.; McCahan, 492 Mich at 736. “If the statutory language is
clear and unambiguous, judicial construction is neither required nor permitted, and courts must
apply the statute as written.” Sprenger v Bickle, 302 Mich App 400, 403; 839 NW2d 59 (2013)
(citation omitted).

         Generally, pursuant to MCL 691.1407(1), governmental agencies are immune from tort
liability when engaged in the exercise or discharge of a governmental function. The government
may, however, voluntarily subject itself to liability, and the Legislature has done so with the
enactment of six statutory exceptions to governmental immunity, including the motor vehicle
exception which renders governmental agencies “liable for bodily injury and property damage
resulting from the negligent operation by any officer, agent, or employee of the governmental
agency, of a motor vehicle of which the governmental agency is owner . . . .” MCL 691.1405.
See also McLean v Dearborn, 302 Mich App 68, 73; 836 NW2d 916 (2013). “However, because
the government may voluntarily subject itself to liability, it may also place conditions or
limitations on the liability imposed.” McCahan, 492 Mich at 736.

         At issue in the present case is a prerequisite to the right to sue the state, specifically,
MCL 600.6431, which conditions the right to sue the state on the provision of notice consistent
with the requirements in the statute. See McCahan, 492 Mich at 736-737, 743-745. In relevant
part, this provision states:

       (1) No claim may be maintained against the state unless the claimant, within 1
       year after such claim has accrued, files in the office of the clerk of the court of
       claims either a written claim or a written notice of intention to file a claim against
       the state or any of its departments, commissions, boards, institutions, arms or
       agencies, stating the time when and the place where such claim arose and in detail
       the nature of the same and of the items of damage alleged or claimed to have been
       sustained, which claim or notice shall be signed and verified by the claimant
       before an officer authorized to administer oaths. [MCL 600.6431(1).]

The language of MCL 600.6431(1) is clear, and failure to satisfy its strictures is well-recognized
to necessitate dismissal of a plaintiff’s action, even where the governmental agency has been
otherwise put on notice of the plaintiff’s intent to sue. See McCahan, 492 Mich at 743-747. As
the Court explained in McCahan, “[W]hen the Legislature specifically qualifies the ability to
bring a claim against the state or its subdivisions on a plaintiff’s meeting certain requirements
that the plaintiff fails to meet, no saving construction—such as requiring a defendant to prove
actual prejudice—is allowed.” Id. at 746.

                                                -3-
        In this case we consider whether Secosky has satisfied MCL 600.6431(1)’s express
requirement that the notice must “be signed and verified by the claimant before an officer
authorized to administer oaths.”2 Considering the plain language of the statute and the notice
provided by Secosky in the present case, it becomes readily apparent that Secosky’s notice was
defective for two reasons. First, Secosky’s attorney, rather than Secosky, signed the notice in
this case. Plainly, the statute requires the document to be “signed . . . by the claimant,” and a
claimant is, by definition, “a person who makes a claim.” Random House Webster’s College
Dictionary (1992). See also Black’s Law Dictionary (9th ed) (defining “claimant” as “one who
asserts a right or demand, esp. formally”). Secosky, not his attorney, has made the claims
supporting his lawsuit and, as the “claimant” in this case, it was Secosky’s signature which was
required to afford proper notice to the University pursuant to MCL 600.6431(1).3 Second, not
only did Secosky fail to sign the notice document, the notice was not verified before an officer
authorized to administer oaths. Generally speaking, “verification” refers to “a certification of
truth,” Jackson v Detroit Bd of Ed, 18 Mich App 73, 80; 170 NW2d 489 (1969), or “[a] formal
declaration made in the presence of an authorized officer . . . whereby one swears to the truth of
the statements in the document,” Black’s Law Dictionary (9th ed. 2009). By statute, other than
instances where a particular officer is required, a justice, judge, clerk of a court, or a notary
public may administer an oath. MCL 600.1440(1). Thus, by the plain terms of the statute, a
claimant must certify the truth of the notice before an officer authorized to administer oaths, such
as a judge, clerk of a court, or notary public. Secosky did not do so; instead, his attorney merely
signed the document, unwitnessed by a notary public or other officer authorized to administer
oaths.




2
  Secosky argues on appeal that the University waived its opportunity to object under MCL
600.6431 because the University did not immediately inform Secosky’s counsel of the defects in
his notice, despite the request in the notice that the University do so. This argument is
unavailing. It was Secosky’s obligation, not the University’s, to comply with MCL 600.6431
and the University was under no obligation to advise Secosky that his notice was defective under
MCL 600.6431. Far from waiving the issue, the University raised the matter as an affirmative
defense in its first responsive pleading to Secosky’s complaint. The issue has not been waived.
3
  In arguing against this result, on appeal, Secosky raises numerous “what if” arguments, asking
how a claimant could provide the required signature if he or she was, for instance, a minor,
someone suffering from a physical disability making it impossible to sign a document, or an
individual who was otherwise incapacitated. In Secosky’s view, a plain reading of the statute
would produce an “untenable” result in such circumstances and we must therefore depart from
the statute’s plain language. The hypothetical examples relied on by Secosky are inapposite,
however, given that Secosky is not a minor, he is not incapacitated, and he suffers from no
physical limitations which would have prevented his signature. On the facts of this case, we see
no reason to determine when, if ever, the signature of a representative, such as a conservator or
next friend, could suffice as that of a “claimant” under MCL 600.6431(1). In short, Secosky’s
hypothetical concerns provide no basis on which to depart from the statute’s plain language or to
excuse his failure to comply with the clear requirements of MCL 600.6431(1).


                                                -4-
         Given Secosky’s failure to comply with MCL 600.6431(1), it follows that his claim
against the University was precluded and summary disposition should have been granted. See
McCahan, 492 Mich at 733, 746-747, 752. In Docket No. 316688, we thus remand the case to
the trial court for the entry of summary disposition in favor of the University of Michigan.

                           II. DOCKET NOS. 316441 AND 316544

        On appeal, Sanders argues that summary disposition should have been granted under
MCR 2.116(C)(7) and (C)(10) because she was a governmental employee entitled to the
protections of governmental immunity under MCL 691.1407(2). In particular, the parties dispute
on appeal whether the accident occurred while Sanders was “in the course of employment” as
required for a governmental employee to claim immunity under MCL 691.1407(2).

        When a claim against a governmental employee is barred by the assertion of
governmental immunity, summary disposition is appropriate under MCR 2.116(C)(7). Petipren
v Jaskowski, 494 Mich 190, 201; 833 NW2d 247 (2013). We review the grant or denial of
summary disposition de novo and the applicability of governmental immunity de novo. Maiden,
461 Mich at 118; County Rd Ass’n of Mich, 287 Mich App at 117-118. “When reviewing a
motion for summary disposition under MCR 2.116(C)(7), all well-pleaded allegations must be
accepted as true and construed in favor of the nonmoving party, unless contradicted by any
affidavits, depositions, admissions, or other documentary evidence submitted by the parties.”
Pierce v Lansing, 265 Mich App 174, 177; 694 NW2d 65 (2005). “If no facts are in dispute, or
if reasonable minds could not differ regarding the legal effect of the facts, the question whether
the claim is barred by governmental immunity is an issue of law.” Id.

       As an individual governmental employee, Sanders seeks to claim immunity from suit
under MCL 691.1407(2), which states:

       Except as otherwise provided in this section, and without regard to the
       discretionary or ministerial nature of the conduct in question, each officer and
       employee of a governmental agency, each volunteer acting on behalf of a
       governmental agency, and each member of a board, council, commission, or
       statutorily created task force of a governmental agency is immune from tort
       liability for an injury to a person or damage to property caused by the officer,
       employee, or member while in the course of employment or service or caused by
       the volunteer while acting on behalf of a governmental agency if all of the
       following are met:

              (a) The officer, employee, member, or volunteer is acting or reasonably
       believes he or she is acting within the scope of his or her authority.

             (b) The governmental agency is engaged in the exercise or discharge of a
       governmental function.

             (c) The officer’s, employee’s, member’s, or volunteer’s conduct does not
       amount to gross negligence that is the proximate cause of the injury or damage.
       [Emphasis added.]


                                               -5-
Under this provision, the governmental employee bears the burden of proving his entitlement to
governmental immunity as an affirmative defense. Odom v Wayne Co, 482 Mich 459, 479; 760
NW2d 217 (2008).

        The trial court denied Sanders’s motion for summary disposition because it determined
that the accident did not occur “in the course of employment,” and the parties have framed their
appellate arguments in terms of whether the accident involving Sanders occurred in the course of
her employment. Relevant to this issue, whether an individual governmental tortfeasor was
acting during the course of employment will generally be determined with reference to common-
law tort and agency principles. Ross v Consumers Power Co, 420 Mich 567, 624 n 38; 363
NW2d 641 (1984). See also Backus v Kauffman, 238 Mich App 402, 407 & n 1; 605 NW2d 690
(1999). Thus, the necessary considerations for whether a governmental employee was acting
within the course of his employment are “(1) the existence of an employment relationship, (2)
the circumstances of the work environment created by the employment relationship, including
the temporal and spatial boundaries established, and (3) the notion that the act in question was
undertaken in furtherance of the employer’s purpose.” Niederhouse v Palmerton, 300 Mich App
625, 633; 836 NW2d 176 (2013).

        The following undisputed facts, drawn from Sanders’s deposition, are relevant to a
determination of whether the accident occurred in the course of Sanders employment. In the
summer of 2012, Sanders attended the University of Michigan for a public health fellowship
with the University’s School of Public Health. As a part of the fellowship, Sanders was paid a
stipend of $3,500 by the University for her eight-week internship with a nonprofit organization
in Detroit. During the fellowship, Sanders served at her internship in Detroit from Monday to
Thursday and attended seminars at the University on Friday. The stipend paid by the University
included access to a fleet of seven vehicles owned by the University that could be used for both
work and personal reasons. All 50 students in the fellowship program had access to the vehicles,
the keys to which were kept in the community kitchen at the housing for the fellowship students.
There is no evidence that the University placed any specific restrictions or conditions on the use
of those vehicles.

        On occasion, some of the fellowship students participated in what Sanders described as
“organized recreational activities” for which they could use the University’s vehicles. Students
“who were interested” in such activities organized the outings and requested permission from the
fellowship program manager, who in turn sought approval from the program director, for the use
of the vehicles. The outings were voluntary and Sanders in fact participated in only one such
event. Specifically, a few days before July 4, 2012, one of the fellowship participants sent an e-
mail to the others fellows, indicating that she was “interested in taking a trip to Silver Lake for
the 4th of July holiday.” Included as recipients of the e-mail were the program manager and
program director, who Sanders “guess[ed]” must have thereafter agreed to the event. Those
individual fellowship students who wished to participate signed up for the outing. Sanders
described the plans for the outing as follows: “We were going to spend the day on the lake,
swim in the lake. We also threw the football around, and played volleyball there. So, we were
just going to relax on the lake.”

       On July 4th, the group took three vehicles—two minivans and a sedan—for the 30 or 40
minute drive to Silver Lake. A few participants volunteered to drive the vehicles, and though

                                                -6-
Sanders did not drive to the lake, she volunteered to drive on the return trip. After spending four
hours or so at the lake—swimming, throwing a football, and playing volleyball—the group
began their return trip back to the University. It was during this return trip that the vehicle
driven by Sanders and the motorcycle ridden by Secosky and Beach collided. Secosky and
Beach suffered significant injuries from the accident.

        Given these facts, Sanders argues that she was acting in the course of her employment at
the time of the accident and that, therefore, she is entitled to governmental immunity under MCL
691.1407(2). In particular, Sanders emphasizes that she had use of the vehicle as part of her
participation in the fellowship program, she had permission from the University to take the
vehicle to and from Silver Lake on the day in question, and she was driving a group of
fellowship students when the accident occurred. Sanders argues that, in these circumstances, her
actions occurred in the course of her employment at the University such that she is entitled to
governmental immunity and summary disposition. In contrast, Secosky and Beach contend that
the trip to Silver Lake did not further the University’s purpose, but rather it amounted to a
recreational trip, outside the temporal and spatial boundaries of Sanders’s employment. Because
Sanders’s journey to Silver Lake was undertaken for purely personal reasons, Secosky and Beach
assert that Sanders use of the vehicle did not occur in the course of her employment and she is,
therefore, not entitled to the protections of governmental immunity under MCL 691.1407(2).

       Given the undisputed facts, it is plain that Sanders was not acting in the course of her
employment while driving the vehicle back from her visit to Silver Lake for the July 4th holiday.
Accepting that Sanders had an employment relationship with the University,4 the facts
nonetheless demonstrate that Sanders’s voluntary participation in a purely recreational outing
was not in furtherance of the University’s purpose and it was outside the circumstances of her
work environment, including the temporal and spatial boundaries established by Sanders’s
employment.

        Specifically, in terms of the circumstances of Sanders’s work environment, her schedule
typically involved Monday through Friday commitments for the University, with Monday
through Thursday spent at her internship in Detroit and Fridays devoted to seminars at the
University. Because Sanders went to Silver Lake on July 4, a national holiday on which Sanders



4
  On appeal, Beach makes the cursory assertion that Sanders’s participation in the fellowship
program as essentially a student may not establish an employment relationship. The argument is
not well-developed and may be considered abandoned given Beach’s insufficient briefing of the
matter. See Peterson Novelties, Inc v City of Berkley, 259 Mich App 1, 14; 672 NW2d 351
(2003). In addition, this assertion runs counter to Beach’s complaint in which she maintained
that Sanders had an employment relationship with the University. Given Beach’s earlier
concession of such a relationship, we see no reason to consider the matter further. See Angott v
Chubb Group Ins, 270 Mich App 465, 470; 717 NW2d 341 (2006) (“A party is bound by its
pleadings.”). And, in any event, individuals may have dual status as both students and
employees. See Regents of Univ of Mich v Mich Employment Relations Comm, 389 Mich 96,
110; 204 NW2d 218 (1973).


                                                -7-
had no work obligations for the University, Sanders was outside both the temporal and spatial
limits of her employment with the University. That is, no evidence suggests that Sanders’s
employment duties required travel to and from Silver Lake on the Fourth of July, or that she
performed any work related duties during said outing. See generally Rogers v JB Hunt Transp,
Inc, 466 Mich 645, 651; 649 NW2d 23, 26 (2002) (“[I]t is well established that an employee's
negligence committed while on a frolic or detour, or after hours, is not imputed to the employer.”
(internal citations omitted)). In short, given the nature of Sanders’s employment with the
University and her temporal and spatial boundaries, there is simply no basis on which to
conclude that the trip fell within the circumstances of her work environment. Cf. Backus, 238
Mich App at 409 (concluding teacher driving between two schools during the middle of her
workday, from one teaching assignment to another, as was her customary fashion, was in the
course of her employment where there was nothing to suggest that her travel was “motivated by
any purpose other than discharging her duties . . .”).

        Most importantly, it is readily apparent that Sanders undertook the recreational trip to the
lake for purely personal reasons in order that she could, along with other participants, enjoy a
relaxing day at the beach. The trip was organized by fellowship participants, not the University,
and participation in the outing was purely voluntary. Attendance at a voluntary, purely social,
off-duty event, even where the event is organized and attended by fellow employees, does not—
even if the event arguably improves morale or employee relationships—further the employer’s
purpose, and such purely personal activity is thus not within an employee’s course of
employment. See Rowe v Colwell, 67 Mich App 543, 551-552; 241 NW2d 284 (1976) (rejecting
claim that employee’s attendance at “a purely social party held at off-duty hours at the boss’s
home” was within the scope of employment even though the event arguably improved employee
relationships). Given the purely social and recreational nature of the outing, it cannot be said to
further the University’s purpose.

        Indeed, far from requiring participation in the trip as part of Sanders’s employment or
benefiting from the outing, the only involvement the University had with the trip consisted of the
permission given to the participants to take University owned vehicles. The University’s
approval of the use of the vehicles does not, however, lead to the conclusion that when Sanders
drove on the return trip from Silver Lake she did so as part of her employment. On the contrary,
the University undisputedly allowed the vehicles to be used by the participants for “personal”
reasons, i.e., reasons that were not undertaken in furtherance of the University’s purpose. The
voluntary, recreational trip in question was plainly one such “personal” use of the vehicles,
unrelated to Sanders’s employment responsibilities. See generally id. at 551-552.5 In sum, on



5
  See also Lyons v Ford Motor Co, 330 Mich 684, 687; 48 NW2d 154 (1951) (holding after
hours use of vehicle not in the course of employment where employee was “furnished a car by
his employer, not only for use in his employer’s business, but also for his personal use”); Lulay v
Parvin, 359 Ill App 3d 653, 657; 834 NE2d 989 (2005) (holding a company that allowed
employees to use company motorcycles for personal use not liable where employees used the
motorcycles after hours for personal enjoyment); Gregg v Cooper, 812 NE2d 210, 218 (Ind Ct
App 2004) (concluding employee who had agreement allowing his use of employer’s tractor in

                                                -8-
the undisputed facts, it is clear that Sanders and the other participants used the vehicle on the
Fourth of July for a purely personal, recreational outing, unrelated to furtherance of the
University’s purpose.

       Because Sanders’s personal use of the vehicle was outside the circumstances of her work
environment and unrelated to furthering her employer’s purpose, her use of the vehicle was not
undertaken in the course of her employment.6 Consequently, she is not entitled to the protections
of MCL 691.1407(2) and the trial court properly denied her motion for summary disposition on
governmental immunity grounds.

        We affirm in Docket Nos. 316441 and 316544, but we reverse and remand for the entry
of summary disposition in Docket No. 316688 in favor of the University. We do not retain
jurisdiction.



                                                              /s/ Joel P. Hoekstra
                                                              /s/ Kurtis T. Wilder
                                                              /s/ Karen M. Fort Hood




exchange for labor was not within the scope of employment where employee was using tractor
for his own benefit at the time of the collision).
6
  In contrast to this conclusion, on appeal, Sanders argues that this case is nearly identical to the
facts in Niederhouse, 300 Mich App 625, and that, therefore, the holding in Niederhouse that the
defendant acted in the course of his employment supports her case. However, unlike
Niederhouse, Sanders was not acting at the time of the accident in compliance with the expressed
wishes of her employer. That is, in Niederhouse, the employer previously requested that the
employee drive the airboat at the festival, while in comparison, Sanders and the other fellowship
students who drove University vehicles during the trip to Silver Lake volunteered themselves
without any interaction with the University on the subject. Further, in Niederhouse, the
employee drove the airboat at a festival organized and run by the Sheriff’s department for the
benefit of the general public; in such circumstances, the employee’s act of driving of the airboat,
while not part of his typical duties, furthered the organization’s purpose in serving the public. As
discussed, Sanders’s trip was, in contrast, organized by the fellowship students themselves and
undertaken for purely personal reasons. Accordingly, Niederhouse is distinguishable from this
case, and does not support Sanders’s arguments on appeal.


                                                -9-